Name: Commission Regulation (EEC) No 261/84 of 31 January 1984 altering the export refunds on white sugar and raw sugar exported in the natural state
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 30/42 Official Journal of the European Communities 1 . 2 . 84 COMMISSION REGULATION (EEC) No 261/84 of 31 January 1984 altering the export refunds on white sugar and raw sugar exported in the natural state refunds at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 last on the common organi ­ zation of the markets in the sugar sector ('), as last amended by Regulation (EEC) No 606/82 (2), and in particular the second subparagraph of Article 19 (4) thereof, Whereas the refunds on white sugar and raw sugar exported in the natural state were fixed by Regulation (EEC) No 1 19/84 (3), as last amended by Regulation (EEC) No 191 /84 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 119/84 to the infor ­ mation known to the Commission that the export HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 ( 1 ) (a) of Regulation (EEC) No 1785/81 , undenatured and exported in the natural state, as fixed in the Annex to amended Regulation (EEC) No 119/84 are hereby altered to the amounts shown in the Annex hereto . Article 2 This Regulation shall enter into force on 1 February 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 January 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 177, 1 . 7 . 1981 , p. 4. (2) OJ No L 74, 18 . 3 . 1982, p. 1 . ( 3) OJ No L 16, 19 . 1 . 1984, p . 9 . 0 OJ No L 21 , 26 . 1 . 1984, p . 35 . 1 . 2 . 84 Official Journal of the European Communities No L 30/43 ANNEX to the Commission Regulation of 31 January 1984 altering the export refunds on white sugar and raw sugar exported in the natural state (ECU) CCT heading No Amount of refund Description per 100 kg per percentage point of sucrose content and per 100 kg net of the product in question 17.01 Beet sugar and cane sugar, solid : A. White sugar ; flavoured or coloured sugar : ( I) White sugar : (a) Candy sugar 32,45 (b) Other 33,41 (II) Flavoured or coloured sugar l 0,3245 B. Raw sugar : II . Other : (a) Candy sugar 29,29 (') (b) Other raw sugar 30,55 (') (') Applicable to raw sugar with a yield of 92 % ; if the yield is other than 92 % , the refund applicable is calculated in accordance with the provisions of Article 5 (3) of Regulation (EEC) No 766/68 .